Exhibit 10.13(b)

SEPARATION AGREEMENT AND MUTUAL GENERAL RELEASE

This Separation Agreement and Mutual General Release (referred to as
"Agreement") is by and between Andrew P. Daly (referred to as "EXECUTIVE") and
Vail Resorts, Inc. and its wholly owned subsidiary, Vail Associates, Inc.
(referred to together as "COMPANY"). EXECUTIVE and the COMPANY may be referred
to collectively as the "Parties".

WHEREAS, EXECUTIVE and the COMPANY are parties to that certain Employment
Agreement dated October 1, 2000 ("Employment Agreement");

WHEREAS, pursuant to Section 3. (c) of the Employment Agreement, the parties
agree that on October 31, 2002, EXECUTIVE's active employment with the COMPANY
will terminate ("active employment end date"); and

WHEREAS, EXECUTIVE and the COMPANY agree that the Parties wish to avoid the
expense and uncertainty of a dispute between the Parties regarding EXECUTIVE's
employment and termination of employment with the COMPANY.

In consideration of the mutual promises contained in this Agreement, the COMPANY
and the EXECUTIVE agree as follows:

1. EXECUTIVE and the COMPANY agree that after EXECUTIVE's active employment end
date, EXECUTIVE will no longer perform personal/professional services as an
employee of the COMPANY. COMPANY will pay EXECUTIVE all wages with accrued and
unpaid paid-time-off pay through EXECUTIVE's active employment end date, less
whatever deductions the law requires. Notwithstanding the foregoing, EXECUTIVE
will remain on the COMPANY's payroll at his current Base Salary until the first
anniversary of the active employment end date, i.e. October 31, 2003 ("inactive
employment end date"), unless EXECUTIVE secures employment with a different
employer in which event Paragraphs 3 and 4 shall control. The EXECUTIVE shall
receive such salary continuation on the same periodic basis as the COMPANY
otherwise make payroll payments and a prorated bonus pursuant to paragraph 3.
(c)(ii) of the Employment Agreement. The EXECUTIVE shall not, however, accrue or
receive any paid time off pay after EXECUTIVE's active employment end date and
said salary continuation payments shall not be eligible to participate in the
COMPANY's 401k plan(s) nor will any deductions or matching contributions for the
COMPANY's 401k plan(s) be made after EXECUTIVE's active employment end date.

2. In addition to the salary continuation provided for in Paragraph 1 above and
as additional consideration for EXECUTIVE entering into this Agreement, the
COMPANY agrees that except as provided for in Paragraph 4 below, COMPANY shall
provide continued health, disability and life insurance benefits through
Executives inactive employment end date. Any EXECUTIVE contributions related to
providing such benefits shall be deducted from the salary continuation payments
set forth in Paragraph 1 above.

3. EXECUTIVE and COMPANY understand and agree that, if EXECUTIVE obtains and
begins employment with another employer prior to EXECUTIVE's inactive employment
end date, EXECUTIVE agrees to provide COMPANY immediate notice and EXECUTIVE
agrees not to begin employment with another employer for three (3) business days
after giving such notice in order to give COMPANY the opportunity to remove
EXECUTIVE from the COMPANY's payroll. EXECUTIVE shall be paid any remaining but
unpaid salary continuation payments provided for in Paragraph 1 above in a lump
sum, within ten (10) days after receipt of said notice from EXECUTIVE.

4. EXECUTIVE and COMPANY understand and agree that if EXECUTIVE obtains and
begins employment with another employer, or EXECUTIVE otherwise obtains other
health, disability or life insurance benefit coverage during the benefit
continuation period set forth in Paragraph 2 above, EXECUTIVE's health,
disability and life insurance benefits shall be discontinued upon the effective
date of such other employment or benefit coverage with the other provider(s), as
the case may be. The COMPANY shall reimburse EXECUTIVE a pro rata amount for any
contributions previously made by EXECUTIVE to receive such benefits, to the
extent the contributions relate to periods after termination of the benefits.
Notwithstanding the foregoing, this Paragraph 4 shall not be construed to limit
EXECUTIVE's eligibility to continue to participate in the COMPANY's health
insurance benefits after the inactive employment end date as required by law
(i.e. COBRA). To the extent the Company is required to provide medical coverage
to the EXECUTIVE and his dependents under COBRA after the inactive employment
end date, the Company agrees to pay (for up to 18 months after the inactive
employment end date) the premium cost of COBRA coverage for EXECUTIVE and his
dependents in excess of the rate that would have been paid by EXECUTIVE if still
on the Company's payroll.

5. EXECUTIVE agrees:

(a) to cooperate with and assist the COMPANY whenever reasonably possible, so
that all EXECUTIVE's duties, responsibilities and pending matters can be
transferred in an orderly way;

(b) to return all COMPANY materials that may have been issued to EXECUTIVE,
including, but not limited to, books, credit cards, cash advances and to file an
outstanding final expense report;

(c) not to use or to disclose, either directly or indirectly, to anyone not
connected with the COMPANY any confidential information or trade secrets which
EXECUTIVE obtained during the term of his employment with the COMPANY; and

(d) not to make any copies for use outside of the COMPANY of any client lists or
any memoranda, books, records, or documents which contain confidential
information or trade secrets belonging to the COMPANY.

6. It is understood and agreed that only the payments made through EXECUTIVE's
active employment end date, will be considered benefit earnings for applicable
benefit plans of the COMPANY. Any other monies paid to EXECUTIVE pursuant to
this Agreement shall not constitute earnings for benefit plan purposes.

7. In return for the consideration and other promises by COMPANY described in
this Agreement, the EXECUTIVE for himself and his representatives, heirs, and
assigns, hereby releases and discharges COMPANY, and any predecessor, successor,
parent, affiliate, or subsidiary company of the COMPANY, their present and
former officers, directors, employees, agents, representatives, legal
representatives, accountants, successors, and assigns, from all claims, demands,
and actions of any nature, known or unknown, that he may have against COMPANY
and/or related companies, their officers, directors, and/or employees,
including, but not limited to, claims that in any manner relate to, arise out of
or involve any aspect of his employment with COMPANY, and the termination of
that employment, including, but not limited to, any rights or claims under the
Colorado Anti-Discrimination Act, Colo. Rev. Stat. Section 21-34-401, et seq.;
Federal Family and Medical Leave Act, 29 U.S.C. Section 2601 et seq.; Federal
Age Discrimination in Employment Act, 29 U.S.C. Section 621 et seq.; Federal
Civil Rights Act of 1964, as amended, 42 U.S.C., Section 2000e, et seq.; Federal
Vocational Rehabilitation Act, 29 U.S.C. Section 701, et seq.; Federal Americans
with Disabilities Act, 42 U.S.C. Section 12101, et seq.; Executive Order 11246;
the Civil Rights Act of 1866, as reenacted, 42 U.S.C. Section 1981; and any and
all other municipal, state, and/or federal statutory, executive order, or
constitutional provisions pertaining to an employment relationship. This release
and waiver also specifically includes, but is not limited to, any claims in the
nature of tort or contract claims, including specifically but not limited to any
claim of wrongful discharge, breach of contract, promissory estoppel,
intentional or negligent infliction of emotional distress, interference with
contract, libel, slander, breach of covenant of good faith and fair dealing, or
other such claims, including, but not limited to, those arising out of or
involving any aspect of his employment with the COMPANY. This release includes
any and all claims concerning attorney fees, costs, and any and all other
expenses related to the claims released herein. Provided, however, that his
release and waiver shall not apply to any rights which, by law, may not be
waived; to rights and claims which arise from acts or events occurring after the
effective date of this Agreement; or to claims for breach of this Agreement. The
EXECUTIVE also specifically covenants that he will not bring suit or file any
charge, grievance or complaint, of any nature in relation to any claim or right
waived herein.

SUMMARY OF RELEASE AND WAIVER OF CLAIMS: Please read the immediately preceding
paragraph carefully and have it explained to you by your attorney. In general
summary, but without limiting that paragraph, what the paragraph says and what
you, EXECUTIVE, agree to do by executing this Agreement is to give up your right
to pursue any legal claim which you might have against the COMPANY (Vail
Associates, Inc.) and related companies (Vail Resorts, Inc.), their officers,
directors and/or employees. It applies whether or not you are aware of the
claims. It applies to claims which arose (meaning the important facts and
occurrences which create or support the claim happened) at any time up to and
including the time of your execution of this Agreement. It does not apply to any
claims which might arise (meaning that the important facts or occurrences, which
create or support the claim happen) after the date of execution of this
Agreement. As stated above, the release and waiver includes, but is not limited
to, any and all claims arising from your employment or the termination of your
employment with the COMPANY. Such claims would include claims of employment
discrimination or wrongful discharge and claims arising under any federal,
state, and local laws, including, but not limited to, those listed by name
above. Once you have entered into this Agreement, you have agreed not to seek to
bring those claims in a court or other forum at any time in the future. In
effect, you are exchanging your right to bring or pursue those claims, whether
they are worth anything or not, for the actions to be taken for your benefit by
the COMPANY and other promises in this Agreement.

8. In return for the consideration and other promises by EXECUTIVE described in
this Agreement, the COMPANY for itself and any affiliate or subsidiary of the
COMPANY, hereby releases and discharges EXECUTIVE and his heirs from all claims,
demands, and actions of any nature, known or unknown, that the COMPANY may have
against EXECUTIVE, including, but not limited to, claims that in any manner
relate to, arise out of or involve any aspect of his employment with the
COMPANY. This release includes any and all claims concerning attorney fees,
costs, and any and all other expenses related to the claims released herein.
Provided, however, that his release and waiver shall not apply to any rights
which, by law, may not be waived; to rights and claims which arise from acts or
events occurring after the effective date of this Agreement; or to claims for
breach of this Agreement.

9. EXECUTIVE understands and agrees that, if he should attempt to prosecute
claims waived in Paragraph 7 above in a court or other forum and if he is
allowed to do so despite the release and waiver of such claims stated in this
Agreement, to the extent allowable under applicable law, he immediately forfeits
any right to the consideration listed in Paragraphs 1 (other than that paid
through EXECUTIVE's active employment end date) and 2, above, and to all other
promises of COMPANY in this Agreement, and he must return and/or take such other
steps, as are necessary to reimburse the COMPANY for all expenses, costs and
losses of any nature, incurred in providing the consideration and to divest
himself of any benefits realized by him as a result of his receipt of the
consideration. To the extent allowable under applicable law, he must do so
immediately upon receipt of a written demand from the COMPANY, and his failure
to do so shall be grounds for a stay of his prosecution of the claim until such
time as he has complied fully.



10. The entry into this Agreement by the Parties is not and shall not be
construed to be an admission of any act, practice or policy by the COMPANY in
violation of any statute, common law duty, constitution, or administrative rule
or regulation. Further, this Agreement shall not constitute evidence of any such
proscribed or wrongful act, practice or policy by the COMPANY.

11. The Parties agree that this Agreement shall not be tendered or admissible as
evidence in any proceeding by either Party for any purpose, except that this
Agreement may be offered as evidence in a proceeding involving one or both of
the Parties in which this Agreement or any part of this Agreement, an alleged
breach of this Agreement, the enforcement of this Agreement, and/or the validity
of any term of this Agreement is at issue.

12. Except as may be required by applicable law or the disclosure rules of
applicable securities law or the New York Stock Exchange relating to the
COMPANY, the COMPANY and the EXECUTIVE will refrain from disclosing to any
person or entity the terms and conditions of this Agreement. The EXECUTIVE may,
however, disclose this Agreement to the EXECUTIVE's immediate family, legal
counsel, and tax advisor, as necessary, provided that they are instructed and
agree, not to disclose the terms and conditions to anyone, and COMPANY may
disclose to such personnel on a need to know basis for their job function or
expert advice. EXECUTIVE understands and agrees that the COMPANY may include the
terms of this Agreement in its proxy statement, and may file this Agreement as
an exhibit to any public filing if required by applicable law and rules and
regulations.

13. The COMPANY advises the EXECUTIVE to consult with an attorney before signing
this Agreement.



14. EXECUTIVE acknowledges the adequacy and sufficiency of the consideration for
his promises set forth in this Agreement. EXECUTIVE is estopped from raising and
hereby expressly waives any defense regarding the receipt and/or legal
sufficiency of the consideration provided under this Agreement.

15. EXECUTIVE hereby acknowledges his understanding that, had he wished to do
so, he could have taken up to twenty-one (21) days to consider this Agreement,
that he has read this Agreement and understands its terms and significance, and
that he executes this Agreement voluntarily and with full knowledge of its
effect, having carefully read and considered all terms of this Agreement and, if
he has chosen to consult with an attorney, having had all terms and their
significance fully explained to him by his attorney.

16. EXECUTIVE hereby certifies his understanding that he may revoke this
Agreement, as it applies to him, within seven (7) days following execution of
this Agreement and that this Agreement, as it applies to him, shall not become
effective or enforceable until that revocation period has expired. He also
understands that, should he revoke this Agreement within the seven-day period,
this Agreement, as it applies to him, would be voided in its entirety.

17. This Agreement shall be binding upon the Parties, their heirs, successors
and assigns and embodies the entire Agreement of the Parties. There are no
promises, terms, conditions, or obligations other than those contained herein;
and this contract shall supersede all previous communications, representations
or agreements, either oral or written, between the Parties, including (except as
otherwise expressly provided herein) the Employment Agreement.



18. There may be no modification of this Agreement, except in writing, executed
with the same formalities as this Agreement.

19. All options to purchase stock of Vail Resorts, Inc. and restricted shares of
stock of Vail Resorts, Inc. held by EXECUTIVE which were unvested on the date of
execution of this Agreement shall be forfeited to the COMPANY and have no
further force or effect as of such date.

20. Notwithstanding any provision in this Agreement to the contrary (other than
the proviso in this Paragraph 20 below), Sections 3 (c), 4, 5, 6, 7 and 8 of the
Employment Agreement shall survive in accordance with their terms; provided,
however, that clause (ii) of Section 4 of the Employment Agreement is amended by
deleting the words "states of Colorado and Utah" and replacing them with "State
of Colorado", so that the Executive's noncompetition covenant will apply only in
the State of Colorado.

21. All items provided for herein shall be net of applicable income and
employment taxes required to be withheld therefrom. EXECUTIVE agrees and
understands that EXECUTIVE is responsible for paying all applicable income tax
in respect of the payments and benefits provided under or in connection with
this Agreement.

22. Any controversy or claim arising out of, or relating to, this Agreement, or
its breach, shall be governed by the laws of the State of Colorado and shall be
resolved by final and binding arbitration, in accordance with the rules for
contractual disputes then applicable, of the Judicial Arbiter Group, Denver,
Colorado, and judgment on the award rendered may be entered in any court having
jurisdiction.



23. The COMPANY and EXECUTIVE agree to the items set forth on Attachment A
hereto, and by this reference incorporated herein.

EXECUTIVE

 VAIL ASSOCIATES, INC.

_____________________________________

_____________________________________

Andrew P. Daly

Name: Martha Dugan Rehm

Signed this ____ day of October 2002.

Title: Senior Vice President

 

Signed this ___ day of October 2002.

 

 

VAIL RESORTS, INC.

 

_____________________________________

 

Name: Martha Dugan Rehm

 

Title: Senior Vice President and General Counsel

 

Signed this ____ day of October 2002.

 



 

Attachment A

to

Separation Agreement and Mutual General Release

 

In addition to Executive's entitlements otherwise set forth in the Agreement,
the Parties also agree to the following provisions:

(1) Resolution of Existing Indebtedness.

Executive is indebted to the Company under two notes in the original principal
amounts of $435,000 ("Note 1") and $300,000 ("Note 2"), respectively. Executive
hereby agrees to pay or cause to be paid Note 1 in accordance with its terms,
and Executive hereby agrees to pay or cause to be paid Note 2 in accordance with
Section 2 (f) of the Employment Agreement.

(2) Counseling Services.

The Company shall provide to Executive and pay directly or reimburse Executive
for the cost at professional reasonable rates of outplacement employment
counseling services generally provided by the Company to employees and used by
Executive during the period November 1, 2002 through October 31, 2003. Executive
shall make the selection of any such counselor subject to the approval of the
Company, which shall not be unreasonably withheld.

(3) Lifetime Skiing Privileges.

The Company agrees to issue or otherwise provide to Executive, his wife, Lucinda
and their sons, Will and Andrew, Jr., lifetime ski passes to use, free of
charge, all alpine and Nordic facilities at all ski resorts in which and while
the Company has a majority equity interest. The level of ski benefits afforded
to Executive and his family hereunder shall be at the highest level offered by
the Company to any senior executive. Executive, on behalf of himself and his
family, acknowledges that such lifetime benefits are not assignable and that
each beneficiary thereof has the obligation to comply with the rules and
regulations of general applicability established by the Company for the use of
such ski facilities by the Company's customers and invitees. Executive shall be
entitled to ten private ski instructor lessons at no cost to Executive during
each of the eight twelve-month periods beginning November 1, 2002 (the first
such twelve-month period shall begin on November 1, 2002 and the last such
twelve-month period shall end on October 31, 2010).

(4) Red Sky Ranch Golf Club Membership.

(a) The Company agrees to provide to Executive, at the Company's expense, a full
(i.e., golf, dining, social and other privileges) membership in the Red Sky
Ranch Golf Club ("Red Sky"), which membership shall be owned and fully
transferable by Executive in accordance with the rules and regulations of Red
Sky generally applicable to its members.

(b) The Company agrees that Executive, at his sole cost and expense, shall have
the right and option through October 31, 2005 to purchase at Red Sky's original
offering price of $150,000 an additional membership in Red Sky, which membership
Executive shall have the right to transfer and convey to the purchaser of any
single family residence lot owned by Executive in Eagle County, Colorado.
Executive acknowledges that any such membership transfer shall be in accordance
with the rules and regulations of Red Sky generally applicable to its members.

(5) Specialty Sports Ventures ("SSV") Discount Privileges.

The Company shall provide to Executive and his immediate family discount
purchasing privileges at SSV (or any successor thereto) for so long as the
Company owns, directly or indirectly, a majority equity interest in SSV. The
discount purchasing privileges afforded to Executive and his immediate family
shall be the same as those afforded, from time to time, to senior executives of
the Company.

(6) Club Dues.

The Company shall pay directly or reimburse Executive for all membership dues
and assessments for the following clubs through October 31, 2003:

 * Cascade Athletic Club
 * Game Creek Club
 * Passport Club
 * Red Sky Ranch Golf Club
 * Eagle Springs Golf Club

(7) Vail Valley Foundation Friends of Vail Benefits.

The Company shall provide the Executive, through October 31, 2003, with access
to the benefits the Company receives by virtue of its contribution to the Vail
Valley Foundation on a basis comparable to that which executive officers of the
Company have.

(8) Executive Suite Office.

The Company shall provide to Executive and pay the commercially reasonable costs
of rental, furnishing, equipping (including telephone, facsimile machine,
computer line and internet service), setting up and operating an executive suite
office for Executive for the period commencing November 1, 2002 through the date
Executive begins other employment or October 31, 2003, whichever first occurs.
The Company agrees that "operating costs" shall include all rental, parking and
telephone charges.

(9) Conveyance of LapTop Computer.

The Company shall convey to Executive by bill of sale the H-P lap-top computer
and docking station, together with all installed software (but without any
proprietary information of the Company), currently being used by Executive.

(10) Cellular Phone.

The Company shall pay for or reimburse Executive for all service charges
incurred by Executive for the use of his cellular phone through October 31,
2003, for a maximum of $500.00 per month.

(11) Colorado Avalanche Season Tickets.

The Company acknowledges that Executive is the owner of and shall retain all
rights with respect to four (4) season tickets to the Colorado Avalanche, which
tickets the Company has in the past purchased from Executive and used for its
business purposes. Executive acknowledges that the Company has no continuing
commitment to purchase Colorado Avalanche tickets from Executive and that there
is no amount owed to Executive with respect to such tickets. However, for the
current 2002-03 hockey regular season, the Company has paid for the season
tickets and will retain the tickets, except for tickets to up to seven games
selected by Executive, for which Executive shall have the exclusive right to use
the tickets. The Executive shall pay the Company the face value price for each
such ticket as to which he has the exclusive use. The Executive shall have the
exclusive right to use any playoff tickets for the 2002-03 hockey season, and
Executive shall be responsible for obtaining and paying the cost of any such
playoff tickets.

(12) Reimbursement of Legal Fees.

The Company shall pay directly or reimburse Executive for all reasonable legal
fees and related expenses incurred by Executive in connection with the
negotiation and drafting of the Agreement.

(13) Beaver Creek Parking.

The Company shall transfer a deeded parking space in the Beaver Creek parking
garage to Executive.

(14) Hotel Discount Privileges.

The Company shall provide to Executive for use by Executive and members of his
immediate family, during the period commencing November 1, 2002 through October
31, 2005, priority booking and discount privileges at all hotels and other
lodging facilities in which the Company or any of its affiliates now or
hereafter owns an equity interest. The discount privileges afforded to Executive
shall be the same as those afforded, from time to time, to line level employees
of the Company.

 

 